Order entered January 23, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01286-CV

                              IN RE JAY COOPER, Relator

                Original Proceeding from the County Court at Law No. 6
                                 Collin County, Texas
                         Trial Court Cause No. 006-02636-2018

                                         ORDER
                       Before Justices Bridges, Osborne, and Nowell

      Before the Court are the following motions:

      1. Relator’s Motion to Issue Writ of Mandamus, filed December 31, 2018;

      2. Relator’s Motion to Clarify, filed December 31, 2018;

      3. Real Party in Interest’s Motion to Dissolve Stay, filed January 7, 2019, and Relator’s
         Emergency Response to Motion to Dissolve Stay, filed January 11, 2019;

      4. Relator’s Motion for Contempt, filed January 7, 2019;

      5. Relator’s Emergency Motion to Dismiss Motion to Dissolve Stay, filed January 8,
         2019;

      6. Relator’s Amended Emergency Motion to Dismiss Motion to Dissolve Stay, filed
         January 10, 2019; and
       7. Relator’s Motion for Order to Limit Monikers, filed January 10, 2019.

         We DENY Relator’s motions. We GRANT Real Party in Interest’s motion. We ORDER
that this Court’s October 26, 2018 stay of the trial court’s October 19, 2018 judgment and all
efforts to enforce that judgment is LIFTED.


                                                  /s/     LESLIE OSBORNE
                                                          JUSTICE